Citation Nr: 1205234	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1958 to August 1960.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a skin disorder (ichthyosis).

In March 2011, the Board denied the appeal for service connection for a skin disorder, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  By an August 2011 order, the Court granted the parties' Joint Motion for Remand, vacated the Board's March 2011 decision, and remanded the matter for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran is seeking service connection for a skin disorder, identified as ichthyosis.  In April 2006, he notified VA of the existence of private treatment records from Kaiser Permanent PC Harbor City relevant to the claimed skin disorder, and submitted an authorization for VA to request those records from the provider.  There is no indication in the claims file that the request for these private treatment records was ever made.  In order to satisfy VA's duty to assist the Veteran, a remand is required so that the private records may be requested and reviewed.  

A rating of "1" indicates a high level of medical fitness.  Service treatment records reflect that a skin disorder, identified as atopic dermatitis, was specifically noted during the pre-induction physical examination in August 1958.  Service treatment records reflect that the Veteran received a designation of "1" for all factors except eyesight under the physical profile serial system (PULHES) during the pre-induction physical examination in August 1958.  

The following  month, on September 11, 1958, the Veteran was diagnosed with definite ichthyosis, indicated to have been present all the Veteran's life.  The September 11, 1958 examiner also recorded the Veteran's reported history of previously having been rejected for induction into service because of the ichthyosis.  The Veteran reported that the condition is aggravated by wool.  A patch test was ordered.

A September 18, 1958 service treatment record entry reflects a diagnosis of mild congenital ichthyosis.  The recommendation was to transfer the Veteran to a warm climate upon completion of basic training (implying that cold weather caused difficulty with the skin disorder).  A September 19, 1958 service treatment record entry reflects a diagnosis of definite ichthyosis; repeats the Veteran's history that the ichthyosis had been present all the Veteran's life; repeats the Veteran's reported history of previously having been rejected for induction into service because of the ichthyosis; and repeats the Veteran's statement that the condition was definitely aggravated by wool. 

In September 1958, it was noted that the condition was aggravated by wool and cold weather, and in October 1958 the Veteran was assigned a "P-3" rating based on his skin disorder as well as astigmatism and amblyopia of the left eye.  The "P" category refers to the Veteran's general physical capacity or stamina, and a rating of "3" indicates a medical condition or physical defect that may require significant limitations.  

On October 3, 1958, during service, the Veteran was treated for a flare-up of preexisting ichthyosis, indicated to be worse due to cold weather.  An October 17, 1958 profile reflects findings of congenital ichthyosis that was aggravated by cold weather, and dermatitis.  

On October 20, 1958, the report of the patch test indicated the Veteran was positive to wool.  The skin condition was noted to not be improved, even though the Veteran reported that he was not really bothered by the skin condition.  The idea of transfer to a based with a warmer climate was suggested.  

In November 1958, the Veteran was placed on profile, indicated to be P3 and E2, with profile code "c."  Treatment occurred from November 1958 to January 1959.  In January 1960, the Veteran was noted to have dry skin.    

A January 12, 1959 Report of Physical Condition reflects a P3 based on all disorders, namely, congenital ichthyosis aggravated by cold weather, dermatitis, astigmatism, and amblyopia.  Assignment to warm weather area was recommended because of the dry skin with some scaling.  The profile was permanent.  A January 11, 1960 profile also reflects the same, adding that the Veteran was unfit for return to full duty, and the specific restrictions were no guard duty if temperatures were below 60 degrees, no KP, and low quarter shoes.  

A February 1, 1960 service treatment record entry reflects a diagnosis of moderate ichthyosis that had become worse since moving to Maryland.  The treatment was bath oil and prescription for a skin cream.  

The service separation examination in June 1960 notes the abnormality of dermatitis-congenital ichthyosis that is aggravated by cold weather. 

A post-service profile in February 1961 (US Army Reserve evaluation) reflects clinical findings of congenital ichthyosis that is symptomatic in (aggravated by) cold weather.  The Report of Medical History in February 1961 reflects a report of P4 profile because the Veteran was unable to wear army boots.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In this case, the Veteran's skin disorder (atopic dermatitis) was noted upon entry to service; therefore, the presumption of sound condition does not apply.  

Service connection is not available for the preexisting congenital ichthyosis unless it was permanently worsened, that is, was "aggravated," by active service.  A preexisting injury or disease that is noted at service entrance will be considered to have been "aggravated" by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purpose of determining service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened in service.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  

It is unclear from the Veteran's lay use of the term "aggravation" whether he means that the preexisting skin disorder is symptomatic (including flare-ups) with cold weather or exposure to wool, or whether he is reporting or asserting a permanent worsening in severity of the underlying/preexisting congenital ichthyosis.  Likewise, while the service treatment records assess that the preexisting and congenital ichthyosis is aggravated by wool or cold weather, it is unclear if this is merely repeating the history provided by the Veteran, whether the examiners' use of the term aggravated simply means that the skin disorder symptomatic (e.g., February 1961 entry), or whether the use of the term aggravated by medical professionals is an assessment that the underlying and preexisting congenital ichthyosis somehow underwent a permanent worsening in severity during or as a result of service. 

In addition, the profile status of P-3 assigned on various occasions in January 1959, January 1960, on the separation physical examination report June 1960, and in February 1961 when the Veteran was evaluated for reserve service raise a question as to whether a permanent worsening of the preexisting skin disorder occurred in service.  As there is ambiguity on the question of whether the Veteran's pre-existing skin disorder may have permanently increased in severity during service, a medical opinion would assist in determining whether the condition was permanently worsened (aggravated) during service beyond its natural progression.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify the specific dates and location of the Kaiser Permanente private treatment (medical) records relevant to the claimed skin disorder.  Kaiser Permanente requires that records requests be submitted using its own authorization form.  The RO should provide this form to the Veteran.  Thereafter, any records identified should be requested and, if located, associated with the claims folder.  If the records cannot be located, this should be documented in the claims folder, and the Veteran should be notified.  

2. Schedule the Veteran for an appropriate VA skin disorders examination.  The relevant documents in the claims file should be made available to the examiner in connection with the examination.  The examiner should conduct a thorough examination and provide a diagnosis for any skin disorders pathology found.  Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a. Did the Veteran's pre-existing congenital skin disorder of ichthyosis permanently worsen during active service?  The examiner is advised that temporary or intermittent flare-ups of symptoms do not constitute sufficient evidence of increased disability unless the underlying condition worsened in service.  The examiner is asked to specifically comment on the change in profile status from "P-1" in August 1958 to "P-3" in October 1958 and afterward, as well as the uses of the phrase "aggravated" in the various treatment records, and indicate whether such notations mean that the disorder is symptomatic or whether such notations suggest actual aggravation (permanent worsening in severity).  

b. If it is the VA examiner's opinion that the evidence shows a permanent worsening of the Veteran's preexisting congenital ichthyosis during service , does the evidence clearly and unmistakably show that such increase was due to the natural progression of the condition?

A complete rationale is requested for any opinion expressed.  If the examiner is unable to provide the requested opinion without resort to speculation, he or she should so state and explain why an opinion would be speculative.  

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


